                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


TRAEGER PELLET GRILLS, LLC, a
Delaware limited liability company

               Plaintiff,

v.                                                        Case No. 8:19-cv-1714-T-33AEP

JOSEPH TRAEGER, an individual, BRIAN
TRAEGER, an individual, and MARK
TRAEGER, an individual,

               Defendants.
                                             /


                                            ORDER

       This cause comes before the Court upon the Parties’ Joint Stipulation for Preliminary

Injunction (Doc. 97). The Court, having considered the Parties’ briefing on Plaintiff’s Motion

for a Preliminary Injunction (Doc. 6), the Parties’ arguments on August 26, 2019, and October

2, 2019, and the Parties’ Joint Stipulation for Preliminary Injunction (Doc. 97), finds good cause

to enter the following preliminary injunction on behalf of Plaintiff. Accordingly, it is hereby

       ORDERED:

       1. Parties’ Joint Stipulation for Preliminary Injunction (Doc. 97) is GRANTED.

       2. Defendants are preliminarily enjoined from using, or publishing, in any manner or

           assisting others from using, or publishing, in any manner the Traeger name used as

           a trademark and images of the Traeger Barn located in Mt. Angel, Oregon that bear

           the Traeger name, in connection with the advertising, marketing, or sale of wood

           pellet grills and associated products.
      DONE AND ORDERED in Tampa, Florida, on this 7th day of October, 2019.




cc:   Counsel of Record




                                        2
